DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 9 and 21 – 22 are currently pending and considered below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the trajectories” in line 1. However, it is not clear if the trajectories are trajectories of object or trajectories of the vehicle. Clarification is required. For the purpose of the examination, the Examiner construes the trajectories as trajectories of the vehicle.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 – 9 and 21 – 22 are is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating trajectories of vehicle that avoid collision based on the sensor input.
The limitation of generating trajectories of vehicle that avoid collision based on the sensor input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one sensor of a vehicle,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one sensor of a vehicle” language, “generating” in the context of this claim encompasses the user manually generate trajectories of vehicle using genetic component of sensor data. Similarly, the limitation of modeling trajectories or computing safe time intervals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the “by at least one sensor of a vehicle” language, “modeling and computing” in the context of this claim encompasses the user thinking that the where the object would move and where the vehicle could move to avoid collision and get the target position on the road using input data from at least one sensor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using at least one sensor to determine parameter of an object steps. The a sensor to determine parameter of an object is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining object using input data of sensor) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to 
integration of the abstract idea into a practical application, the additional element of using at least one sensor to determine parameter of an object steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.
	Dependent claims 2 – 9 and 21 – 22 further define the abstract idea that is present in independent claim 1 and, thus, correspond to abstract idea of mental processing as presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims s 1 – 9 and 21 – 22 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over De Salvo et al. (Hereinafter De Salvo) (US 2019/0146515) in view of Zecha et al. (Hereinafter Zecha) (US 2011/0246156).

As per claim 1, De Salvo disclsoes elements of: a method comprising: 
receiving, from at least one sensor of a vehicle, sensor data representative of a field of view of the at least one sensor in an environment (See at least paragraph 6; via the vehicle during 
determining, based at least in part on the sensor data, parameters of an object located in the environment (See at least paragraph 6; via the vehicle during its navigation needs to sense (1) the surrounding environment to know the features of interest in it (e.g. the presence of obstacles or of aids for navigation). This knowledge is obtained thanks to the sensors installed on-board. In practice, sensing is the functionality of the system to acquire the information necessary for its motion by means of on-board sensors. The acquired data are analyzed in step 2, that is, the plan. This functionality consists in extracting information contained in the sensors to define a model of the perceived data (“modeling”)); 
computing, from the trajectories, safe time intervals at which the vehicle occupying the plurality of target positions would not result in a collision with the object (See at least paragraph 72 – 83 and 88; compute a trajectory where a vehicle would be at a position where the vehicle would be within a time interval of predetermined duration and the vehicle would avoid collision with obstacles); and 
based at least in part on the safe time intervals and a position of the vehicle in the environment, performing at least one of generating a trajectory for the vehicle or analyzing a proposed trajectory or path for the vehicle (See at least 84 – 88; via generate a trajectories for the vehicle which would avoid collision with obstacle).  

modeling trajectories of the object toward each of a plurality of target positions based at least in part on the parameters of the object.
Zecha teaches element of: 
modeling trajectories of the object toward each of a plurality of target positions based at least in part on the parameters of the object (See at least abstract; the invention describes a method for determining the probability of a collision of a vehicle with a living being, in which the behavior in space and time of the living being is modelled by means of a behavioral model and the behavior in space and time of the vehicle is modelled by means of a kinematic model and, starting from the current positions of the vehicle and the living being, at least one trajectory for each of them is determined. According to the invention, the current positions of the living being and of the vehicle are used to compute trajectories of the vehicle and of the living being as a trajectory pair until said trajectory pair either indicates a collision or indicates no collision, whereupon the number of trajectory pairs indicating a collision is determined, and the probability of a collision is determined as the quotient of the number of trajectory pairs indicating a collision and the total number of trajectory pairs that have been computed).
De Salvo and Zecha teach analogous art of autonomous vehicle control that prevents collision with obstacle/objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include modeling trajectories of the object toward each of a plurality of target positions based at least in part on the parameters of the object as taught by Zecha in the system of De Salvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As per claim 2, De Salvo and Zecha teach element of: wherein the parameters include one or more of: a location of the object; a pose of the object; a velocity of the object; a dimension of the object; an acceleration of the object; or a mass of the object (De Salvo, see at least paragraph 6 and Zecha, see at least paragraph 35 – 39).  

As per claim 3, De Salvo and Zecha teach element of: wherein the determining of the parameters of the object includes determining a classification of the object based at least in part on the sensor data, and at least one of the parameters is based at least in part on the classification (De Salvo, see at least paragraph 39, and Zecha, see at least paragraph 39).   

As per claim 4, De Salvo and Zecha teach element of: wherein the modeling of the trajectories of the object comprises determining a motion profile that defines changes to a velocity of the object over each of the safe time intervals (De Salvo, see at least paragraph 29 and Zecha, see at least paragraph 148 – 150).  

As per claim 5, De Salvo and Zecha teach element of: wherein the modeling of the trajectories of the object is based at least in part on a reaction time after which the object begins to decelerate (Zecha, see at least paragraph 127 – 128 and 157 – 162).  

As per claim 6, De Salvo and Zecha teach element of: wherein the modeling of the trajectories of the object is based at least in part on a velocity of the object at a start time of the trajectories (See at least paragraph 127 – 130 and 137 – 143).  

As per claim 7, De Salvo and Zecha teach element of: wherein the trajectories each comprise a direct path towards a target position of the plurality of target positions (De Salvo, see at least paragraph 64 and 67).  

As per claim 8, De Salvo and Zecha teach element of:  wherein the computing of the safe time intervals includes, for each target position of the plurality of target positions, determining a time the object stops at the target position in a corresponding trajectory of the trajectories (De Salvo, see at least paragraph 53 and 55).  

As per claim 9, De Salvo and Zecha teach element of: wherein the analyzing the proposed trajectory or path includes: 
determining whether proposed arrival times of the vehicle to points in the trajectory are each within the safe time intervals for corresponding ones of the target positions (De Salvo, see at least paragraph 72 and 94); andPage 3 of 6Application No. 16/269,921Attorney Docket No. 18-RE-0038US02/321859Response Filed: 04/05/2021 
Reply to Office Action of: 02/05/2021transmitting, to a control component of the vehicle, an indication of whether the proposed arrival times of the vehicle to the points in the trajectory are each within the safe time intervals for the corresponding ones of the target positions (De Salvo, see at least paragraph 72 and 94).  
  
As per claim 21, De Salvo and Zecha teach element of: 


As per claim 22, De Salvo and Zecha teach element of: 
wherein at least portions of the safe time intervals form a contour that is representative of a group of the target positions and a given safe arrival time within a corresponding group of the safe time intervals, and the generating of the trajectory or the analyzing of the proposed trajectory analyzes the at least portions of the safe time intervals from the contour (De Salvo, see at least paragraph 30 – 34, 72 and 94, and Zecha, see at least paragraph 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shalev-Shwartz et al. (US2018/0032082) discloses machine learning navigational engine with imposed constrains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662